Citation Nr: 1731724	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  11-28 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability, to include as secondary to service-connected traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel






INTRODUCTION

The Veteran had active service in the United States Air Force from June 1979 to March 1985.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from  April 2010 and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In the April 2010 decision, entitlement to service connection for a bilateral hearing loss disability, among other issues, was denied.  The Veteran appealed the underlying decision in a Notice of Disagreement received in July 2010.  The Veteran appealed the underlying issue in a Notice of Disagreement received in January 2015. 

In a September 2011 rating decision, the issue of entitlement to service connection for TBI residuals, to include headaches, was granted.  

In his November 2011 and August 2015 substantive appeals, the Veteran requested a hearing before the Board.  In correspondence received by VA in May 2016, the Veteran indicated that he wished to withdraw his hearing request.  

In an August 2016 decision, the Board granted several issues and remanded the issue of entitlement to service connection for bilateral hearing loss disability, to include as secondary to TBI, for further development.  As such, the only remaining issue currently on appeal is listed on the title page of this decision. 

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

No hearing loss disability has been present at any time during the pendency of the claim.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the issue decided herein, the record reflects that the Veteran was provided all required notice in the letter mailed in March 2010, prior to the issuance of the April 2010 rating decision on appeal.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  All appropriate development to obtain the Veteran's pertinent, service treatment records and post-service VA and private medical records has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records. Moreover, the Veteran was afforded appropriate VA examinations.  VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claim. 

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

A disability deemed proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a) (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310 (b).  

For the purposes of applying the laws administered by VA, hearing impairment will be considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

The Veteran contends that he has a current bilateral hearing loss disability that is related to noise trauma in service, or in the alternative, due to his service-connected TBI disability.  

The Veteran's service treatment records are negative for evidence of any hearing loss disability.

Following service, the Veteran's original claim for VA compensation for hearing loss disability was received in February 2010. 

Post-service VA outpatient treatment records dated in February 2009 through May 2016 are negative for findings of a hearing loss disability.  The report of a May 2016 VA examination for TBI includes the examiner's opinion that the Veteran's hearing loss was secondary to his TBI; however, an audiogram was not included, which is necessary to determine whether the Veteran has a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  





	(CONTINUED ON NEXT PAGE)

An August 2016 VA audiological examination report notes the following puretone thresholds in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
        5
       15 
15
       10
25
LEFT
        5
       15
       15
       15
       30

The examiner stated that the Veteran's speech audiometry revealed a speech recognition score of 96 percent, bilaterally.  Upon review of the claims file, the examiner noted normal hearing, for the right ear, and sensorineural hearing loss in the left ear.  The examiner further noted that the Veteran had some left ear hearing loss that was not considered a disability for VA purposes.    

There is no medical evidence of record showing that the Veteran has ever had sufficient hearing impairment in either ear to qualify as a disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  
 
The Board acknowledges that the Veteran is competent to state that he experiences hearing loss.  However, there is nothing in the record that shows that he is competent to state that he has sufficient hearing impairment to qualify as a disability for VA compensation purposes.  In any event, even assuming that the Veteran's statements are competent evidence of the presence of a hearing loss disability, his statements are clearly of less probative value than the medical evidence showing that his hearing impairment is not sufficient to qualify as a disability.

Accordingly, the Board must conclude that service connection is not warranted for this claimed disability.  The Board has duly considered the benefit of the doubt doctrine.  However, for the reasons explained above, the Board has determined that the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.


ORDER

Entitlement to service connection for bilateral hearing loss disability, to include as secondary to service-connected, is denied. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


